DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting


Claim Rejections - 35 USC § 102
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 24, 27, and 28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 8, and 9 of prior U.S. Patent No. 11,065,189. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 is limited to a C14 acyl glutamate, but claim 27 refers to acyl glutamate, which could be construed to have a broader meaning than the C14 acyl glutamate.  The claim should be amended for clarity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 22, and 23 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Saito et al, EP 1,586,625.
Saito et al teach a face wash cream comprising 25% cocoyl glycinate, 12.81% sodium-neutralized cocoyl glutamate, 5% taurate anionic surfactant, and the balance water (¶88, example 11).  As coco fatty acid contains from 10-20% myristic acid, the examiner maintains this example could very well contain 2% myristoyl glutamate and anticipate at least claim 16.
In the alternative, the reference contains personal cleansers with greater amounts of myristoyl glutamate (example 9) and so it would be obvious to use greater amounts of myristoyl glutamate in example 11 with confidence of forming an effective face wash cream.
With respect to claim 23, taurates are not sulfates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al, EP 1,586,625.
Saito et al are relied upon as set forth above.  Preferred surfactants of the invention include cocoamidopropyl betaine (example 9) and 1% or 5% soaps (examples 8 and 12).  It would have been obvious for one of ordinary skill in the art to use well-known surfactants for use in personal cleansers in the face wash cream of the reference as these surfactants are specifically taught as preferred. 

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schuch et al, US 2015/0315123 in view of Saito et al, EP 1,586,625.
Schuch et al teach a personal cleansing composition comprising 3% cocoamidopropyl betaine, 4% sodium cocoamphoacetate, 2.5% sodium cocoyl glutamate, 2% sodium cocoyl glycinate, guar hydroxypropyl trimonium chloride, and the balance water (page 12, example 40i).  Another example comprises cocoamidopropyl betaine, sodium cocoyl glutamate, sodium cocoyl glycinate, salicylic acid, and the balance water (page 13, example 41f).  
With respect to claim 21, hydroxypropylmethyl cellulose is a preferred ingredient in these compositions (example 41a, d, e, and i).  It would have been obvious for one of ordinary skill in the art to add a well-known thickener to example 40i with complete confidence of successfully obtaining an effective skin cleanser as thickeners are preferred ingredients in these compositions.
With respect to claims 24-28, neutralized fatty acid, i.e. soap, may be present in these compositions in amounts of 0.5% and 4.5% (examples 41b and 41j).  It would have been obvious for one of ordinary skill in the art to add a well-known surfactant to example 40i with complete confidence of successfully obtaining an effective skin cleanser as neutralized fatty acids are preferred ingredients in these compositions.
The examiner notes that cocoyl is a mixture of fatty acids that includes C14 fatty acids, but it does not appear the amount of cocoyl glutamate taught by the reference will result in at least 2% C14 glutamate.
  Saito et al are relied upon as set forth above.  Recall that Saito et al also teach personal cleansers, also teach cocoyl glutamate, and importantly, teach nyristoyl  glutamate as a preferred surfactant of the invention (see again example 9 of Saito).  As myristoyl glutamate is a preferred surfactant for use in personal cleansers, as taught by both Saito and Schuch, the examiner maintains it would have been obvious for one of ordinary skill in the art to use 2% of a well-known surfactant with confidence of forming an effective personal cleanser.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761